Name: Decision of the EEA Joint Committee No 146/1999 of 5 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  technology and technical regulations
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(21)Decision of the EEA Joint Committee No 146/1999 of 5 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0040 - 0042Decision of the EEA Joint CommitteeNo 146/1999of 5 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 64/98 of the EEA Joint Committee of 14 July 1998(1).(2) Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations(2), which repeals Council Directive 83/189/EEC(3) and its following amendments, is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The text of point 1 (Council Directive 83/189/EEC) in Chapter XIX of Annex II to the Agreement shall be replaced by the following:"398 L 0034: Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations (OJ L 204, 21.7.1998, p. 37).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations.(a) The second subparagraph of Article 1(2) shall be replaced by the following:'The term 'technical specification' also covers production methods and processes used in respect of products intended for human and animal consumption, and in medicinal products as defined in Article 1 of Directive 65/65/EEC (point 1 of Chapter XIII of Annex II to the Agreement), as well as production methods and processes relating to other products, where these have an effect on their characteristics.'(b) The following shall be added to the end of the first subparagraph of Article 8(1):'A full text of the draft technical regulation notified shall be made available in the original language as well as in a full translation into one of the official languages of the European Community.'(c) The following shall be added to the fourth subparagraph of Article 8(1):'The Community, on the one side, and the EFTA Surveillance Authority or the EFTA States through the EFTA Surveillance Authority, on the other side, may ask for further information on a draft technical regulation notified.'(d) The following shall be added to Article 8(2):'The comments of the EFTA States shall be forwarded by the EFTA Surveillance Authority to the European Commission in the form of a single coordinated communication and the comments of the Community shall be forwarded by the Commission to the EFTA Surveillance Authority. The Contracting Parties shall, when a six-month standstill is invoked according to the rules of their respective internal systems, inform each other thereof in a similar manner.'(e) Article 9 shall be replaced by the following:'The competent authorities of the EU Member States and the EFTA States shall postpone the adoption of draft technical regulations notified for three months from the date of receipt of the text of the draft regulation- by the European Commission in case of drafts notified by Member States of the Community,- by the EFTA Surveillance Authority for drafts notified by the EFTA States.However, this standstill period of three months shall not apply in those cases where for urgent reasons relating to the protection of public health or safety, the protection of health and life of animal or plants, the competent authorities are obliged to prepare technical regulations in a very short space of time in order to enact and introduce them immediately without any consultations being possible. The reasons which warrant the urgency of the measures taken shall be given. The justification for urgent measures shall be detailed and clearly explained with particular emphasis on the unpredictability and the seriousness of the danger confronting the concerned authorities as well as the absolute necessity for immediate action to remedy it.'(f) The following shall be added to Annex II:'ICELANDSTRIStaÃ °larÃ ¡Ã ° Ã slandsLIECHTENSTEINTPMNLiechtensteinische Technische PrÃ ¼f-, Mess- und NormenstelleNORWAYNSFNorges StandardiseringsforbundNEKNorsk Elektroteknisk KomitePTPost- og teletilsynet'(g) For the application of the Directive, the following communications by electronic means are considered necessary:1. notification slips. They may be communicated before or together with the transmission of the full text;2. acknowledgement of receipt of draft text, containing, inter alia, the relevant expiry date of the standstill determined according to the rules of each system;3. messages requesting supplementary information;4. answers to request for supplementary information;5. comments;6. requests for ad hoc meetings;7. answers to requests for ad hoc meetings;8. requests for final texts;9. information that a six-month standstill has been called;the following communications may, for the time being, be transmitted by normal mail, however electronic means are preferable:10. the full text of the draft notified;11. basic legal texts or regulatory provisions;12. the final text.(h) Administrative arrangements concerning the communications shall be jointly agreed by the Contracting Parties."Article 2The texts of Directive 98/34/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 100, 15.4.1999, p. 52.(2) OJ L 204, 21.7.1998, p. 37.(3) OJ L 109, 26.4.1983, p. 8.